Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.

          				 CLAIMS UNDER EXAMINATION
Claims 1-4, 7-8, 11-12 and 22-23 are pending and have been examined on their merits.
 
                                                                PRIORITY
Claim 1 recites a method of promoting development of beneficial gut flora, wherein said flora comprises Bifidobacteria. Provisional Application 61/119176 does not provide support for this limitation. Support is found in Provisional Application 61/193546, filed on 05 December 2008. Neither Provisional Application 61/119176 or 61/193546 provide support for the limitations recited in claims 22-23.

WITHDRAWN REJECTIONS:
The previous rejections of record have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the therapeutic composition of claim 1 is administered “before, during or after treatment with another treatment for inflammatory bowel disease”. As evidenced by Merriam Webster Dictionary, “another” means being one more in addition to one or more of the same kind”. Examiner notes claim 1 does not recite a treatment for inflammatory bowel disease. As written, it is unclear if the term “another” means the composition in claim 1 is also for inflammatory bowel disease or if the claim means the subject of claim 1 has inflammatory bowel disease. Appropriate clarification is required. For the purposes of examination the claim is interpreted to mean a second treatment, selected from anti-inflammatory medications and/or immunomodulators is able to treat inflammatory bowel disease. The claim is not interpreted to mean the subject of claim 1 has inflammatory bowel disease.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. (Dairy Compositions And Method Of Making. US2007/0098871 03 May 2007) in view of German et al. (Human Milk Oligosaccharides: Evolution, Structures and Bioselectivity as Substrates for Intestinal Bacteria. Published online 15 July 2008. Nestle Nutr Workshop Ser Pediatr Program. 2008; 62: 205–222) and Nash et al. (previously cited; Human Milk Banking: A Review. Pages 1-3. 2002) as evidenced by Bendich et al. (Symposium: Antioxidants, Immune Response, And Animal Function: Physiological Role of Antioxidants in the Immune System. Journal of Dairy Science Vol. 76, No.9, 1993 2789-2794) and Harvard Medical School (The benefits of probiotics bacteria 2017).

Dunker et al. teach a method of separating components from milk (Abstract; [0008]). The invention also relates to compositions prepared from the separated components (Abstract; [0009]).

Examiner notes Dunker teaches the following:

[0004] Milk products constitute a significant portion of the overall diet or calorie consumption of human beings. As such, milk products play a major role in maintaining the health of the public. Nutritionally optimal milk products will have a positive effect on the nutrition and the health of the public. Concentration of macronutrients in any given milk product will often depend on the nature of the product and the desirable profile developed by the manufacturer.

[0007] It is desirable to exploit the nutritional advantages present in milk by separating milk into its individual components and to produce dairy compositions suitable for consumption by using these individual components in food products

Examiner notes at [0059], the art identifies a “women Drink” and an “Adult Drink” as compositions prepared using the isolated milk components of the disclosed invention. Therefore the art is interpreted to disclose compositions to be administered to an adult.


As used herein, the term “milk” is also intended to encompass milks from animal and plant sources. Animal sources of milk include, but are not limited to, human, cow, sheep, goat, buffalo, camel, llama, mare and deer.

Therefore the art suggests the use of human milk.


Dunker teaches the following ([0020])


In an embodiment of the invention, an end inlet 11 is provided through which milk is fed into a (optional) separating means 12, where the milk is separated into butter fat (cream) and skim milk. From the separating means, an outlet 13 transports the skim milk into an ultrafiltrating (UF) means 14, to yield a UF permeate component and a UF retentate component. Preferably, the step of ultrafiltration is performed through a membrane filter that excludes components having a molecular weight of at least as low as about 1 kDa but not higher than about 10 kDa, and more preferably not higher than about 5 kDa, at pressures between about 45-150 psi (FIG. 3). In certain embodiments of the invention, where the optional separating means is excluded from the apparatus step, the milk is fed directly to the UF means.

Therefore the art teaches milk is separated into cream and skim milk, and the skim milk is subsequently subjected to ultrafiltration to produce an ultrafiltration permeate (UF permeate).

At section [0041], the art discloses the following:
The compositions of the present invention may be concentrated by any number of methods including but not limited to evaporation, and filtration processes like reverse osmosis, in order to provide the milk components in a concentrated composition or format. In other words, the compositions of the present invention are prepared from one or more milk components selected from the group consisting of butter fat, skim milk, MF permeate, MF retentate, UF permeate, UF retentate, DF permeate, DF retentate, NF retentate, NF permeate, RO permeate and RO retentate, and in certain embodiments of the invention, the compositions are concentrated by known methods in the art including, but not limited to, evaporation, to provide the milk components of the compositions in a more concentrated format.

Therefore the art discloses UF permeate can be concentrated, and identifies concentrated UF permeate as a milk composition of the disclosed invention.




Dunker suggests the use of a concentrated UF milk permeate as a nutritional composition. Dunker discloses ultrafiltration produces a composition containing carbohydrates. The art suggests the use of human milk.

Dunker is silent regarding the presence of oligosaccharides in human milk.

While Dunker suggests the use of human milk, Dunker does not teach the use of pooled human milk from different donors.

As evidenced by German et al., human milk is comprised of a complex mixture of oligosaccharides that differ in size, charge and abundance (page 3, fourth paragraph). The art identifies oligosaccharides as “carbohydrate polymers” (See Abstract). The art discloses, “At present, about 200 molecular species have been identified in a pooled human milk sample consisting of mostly neutral and fucosylated oligosaccharides” (page 3, fifth paragraph). The art discloses there is also considerable diversity among different human mothers in the structures of oligosaccharides (Abstract). Examiner notes German discloses the following (Abstract):

The nutritional function that is most frequently attributed to milk oligosaccharides is to serve as prebiotics –a form of indigestible carbohydrate that is selectively fermented by desirable gut microflora. This function was tested by purifying human milk oligosaccharides and providing 

Examiner notes the art teaches this bacteria is found in infants and adults (page 6, third paragraph).

While Dunker teaches the use of pooled human milk, the art does not explicitly state the milk is pooled from different donors.

Nash teaches a human milk bank is a service established for collecting, screening, processing, storing and distributing donated human milk (page1, first paragraph). The authors teach banked milk is pooled from 4 to 6 mothers and is thought to be beneficial because it averages out the immunological and nutrient content of the milk (page 2, second paragraph).

As set forth above, Dunker discloses “milk” is intended to encompass animal sources, including human, cow, sheep, goat, buffalo, camel, llama, mare and deer. It would have been obvious to use human milk. One would have been motivated to do so since Dunker teaches it can be used in the disclosed method. KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). As evidenced by German et al., oligosaccharides are inherent to human 

While Dunker suggests the use of a concentrated UF permeate, the art also discloses other milk fractions that can be used. It would have been obvious to use the UF permeate fraction taught by Dunker. As set forth above, Dunker teaches ultrafiltration produces a composition that includes carbohydrates. As evidenced by German, human milk oligosaccharides are carbohydrates. One would choose the UF permeate fraction since this fraction contains the carbohydrates identified by German as having nutritional health benefits. One would have had a reasonable expectation of success since Dunker teaches the UF permeate fraction can be isolated and concentrated.

It would have been obvious to use pooled human milk. One would have been motivated to do so since Dunker teaches a nutritional composition and German teaches that when pooled, human milk contains greater nutritional diversity. German teaches bout 200 molecular species of oligosaccharides have been identified in pooled human milk. Nash teaches pooled milk is obtained from different donors. The skilled artisan would pool human milk to obtain a greater variety of oligosaccharides, as taught by German and Nash.

Claim 1 recites administering the claimed composition promotes development of Bifidobacteria. Examiner notes German teaches human milk oligosaccharides support growth of Bifidobacteria. Therefore the skilled artisan would expect a concentrated UF 

Examiner notes claim 1 recites “wherein the concentrated human milk permeate has been obtained by a process comprising…”. Examiner interprets this to be a product by process limitation. MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Dunker suggests using human milk in the disclosed method. The use of pooled, human milk is rendered obvious on the grounds set forth above. Dunker teaches removing 

Therefore claim 1 is rendered obvious (claim 1).

Dunker teaches the following ([0045]):
Additionally, the compositions can be formulated into a yogurt. Yogurt is produced by culturing the compositions of the present invention with a bacterial culture such as lactic acid-producing bacteria, Lactobacillus bulgaricus and Streptococcus thermophilus. Yogurts prepared using the compositions of the present invention can be set yogurts where the fermentation occurs in the final retail container or stirred yogurts where the fermentation occurs in bulk prior to packaging. Furthermore, these yogurts can contain flavors or fruits, can be frozen to provide a frozen yogurt or can be in the form of a drinkable fluid to provide a drinkable yogurt.

As evidenced by Harvard Medical School, Lactobacillus bulgaricus is a probiotic (see last line of page 2). As evidenced by Harvard Medical School, probiotics act as gut-beneficial bacteria that create a physical barrier against unfriendly bacteria (page 2, first full paragraph). Therefore Dunker teaches administration with a composition useful in promoting development of beneficial gut bacteria. Therefore claim 2 is included in this rejection (claim 2).

 As evidenced by Harvard Medical School, Lactobacillus bulgaricus is a probiotic (see last line of page 2). Therefore claim 3 is included in this rejection (claim 3).

claim 7).

Claim 12 recites an immunomodulator. An immunomodulatory is interpreted to be any compositions that affects the immune system. Dunker teaches the composition further includes natural antioxidants (see claim 21 of Dunker). As evidenced by Bendich et al., “antioxidant supplementation can significantly improve certain immune responses” (see Abstract). Therefore the antioxidants disclosed by Dunker are broadly interpreted to be immunomodulators. Therefore the art is interpreted to teach administering immunomodulators during administration of the therapeutic composition of claim 1. Therefore claim 12 is included in this rejection (claim 12).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of German et al. and Nash et al. as evidenced by Bendich et al. and Harvard Medical School as applied to claim 3, and further in view of Adhikari et al. (Viability of Microencapsulated Bifidobacteria in Set Yogurt During Refrigerated Storage. 2000 J Dairy Sci 83:1946–1951).

Claim 3 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. Dunker teaches the disclosed milk compositions can be formulated into a yogurt. Yogurt is produced by culturing the compositions of the present invention with a bacterial culture such as lactic acid-producing bacteria, Lactobacillus bulgaricus and Streptococcus thermophilus.

The art is silent regarding the use of Bifidobacteria. 

Adhikari teaches Bifidobacteria are probiotic organisms that improve the microbial balance in the human gut. They can be incorporated as live cultures in fermented dairy foods, including yogurt, for transmission to humans (Abstract). The art teaches “several species of Bifidobacterium are considered to be the most important among the probiotic organisms (first paragraph of Introduction).

It would have been obvious to administer Bifidobacteria in the composition taught by Dunker. One would have been motivated to do so since Dunker teaches formulating the disclosed milk compositions with yogurt containing probiotics organisms, and Adhikari teaches Bifidobacterium are considered to be the most important probiotic organisms. Both references teach probiotics that benefit the gut. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. The skilled artisan would have had a reasonable expectation of success since Adhikari teaches Bifidobacteria can be incorporated in yogurt. One would have expected similar results since Dunker and Adhikari both teach yogurts containing probiotics.  

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 4 is rendered obvious as claimed (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of German et al. and Nash et al. as applied to claim 7 above, and further in view of Fessler et al. (previously cited; Enteral Nutrition for Patients With Head and Neck Cancer. Today’s Dietitian Vol. 10 No. 6 P. 46 June 2008) and of Ostrov et al. (previously cited; Some ill adults use breast milk to fight disease. The Seattle Times. 30 December 2004)

The teachings of Dunker, German and Nash as set forth above are reiterated. As set forth above, Dunker teaches formulation as a drink for adults. Therefore the art teaches a composition that is administered orally.

The art is silent regarding oral administration using a feeding tube.

Fessler teaches tube feeding may benefit patients with oral intake issues undergoing radiation and other treatments by improving nutritional status and tolerance to therapies (page 1, first paragraph). The art discloses patients that had percutaneous endoscopic gastrostomy (PEG) tubes placed for enteral nutrition either prior to cancer treatments or during surgery (page 1, fourth paragraph).

Ostrov et al. teach the following (see top of page 1):
Breast milk isn’t just for babies at the Mothers’ Milk Bank, which quietly offers it to adults with cancer and other serious illnesses to ease their symptoms.



Adult use of breast milk is rare, said Pauline Sakamoto of the San Jose milk bank, which has served 28 adult patients in the past four years. Adults with cancer, digestive disorders and immune disorders may drink several ounces of milk daily or weekly to ease the side effects of chemotherapy, bolster their immune systems or improve their digestion, she said.

Citing Margit Hamosh, professor emeritus at Georgetown University and an expert in the biochemistry of human milk, the reference states breast milk contains compounds “that might definitely help in people who have compromised immune systems in the same way they might help the newborn” (page 2, second paragraph). Examiner notes Ostrov et al. disclose consumption of breast milk by patients with prostate cancer and Crohn’s disease (see page 2).

It would have been obvious to combine the teachings of the prior art by administration a human milk composition orally via feeding tube. One would have been motivated to do so since Ostrov teaches human milk is beneficial to patients with cancer and Crohn’s disease and Fessler teaches this patient population is fed using a feeding tube. One would have had a reasonable expectation of success administering the nutritional composition taught by Dunker using a feeding tube since Dunker teaches a composition that can be administered orally and Fessler teaches a feeding tube is used to administer nutritional compositions orally. One would have expected similar results since each of the references is directed to nutritional compositions for patients in need thereof. Therefore claim 8 is rendered obvious (claim 8).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of German et al. and Nash et al. as applied to claim 1 above, and further in view of Clemson University (Safe Handling of Milk and Dairy Products 2007).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

Dunker teaches a milk composition. The art teaches the composition may be packaged for consumption and sale ([0051]). The art is silent regarding pasteurization.

Clemson teaches raw milk is usually pasteurized (page 1, first paragraph). Pasteurization destroys disease-causing bacteria and extends the shelf life of milk (same cited section). 

It would have been obvious to pasteurize the milk composition disclosed by Dunker. One would have been motivated to do so since Dunker teaches a packaged milk composition for consumption, and Clemson teaches packaged mil is pasteurized. Clemson teaches doing so to destroy pathogens. One would have had a reasonable expectation of success since Clemson teaches milk can be pasteurized. One would have expected similar results since Dunker and Clemson are both directed to packaged milk products. Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 22-23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of German et al. and Nash et al. as applied to claim 1 above, and further in view of Ostrov et al. (previously cited; Some ill adults use breast milk to fight disease. The Seattle Times. 30 December 2004)

The teachings of Dunker, German and Nash as set forth above are reiterated. As set forth above, Dunker teaches a nutritional milk composition.

The art does not teach the composition is used to provide nutrition to a subject with an inflammatory bowel disease.

Ostrov et al. teach the following (see top of page 1):
Breast milk isn’t just for babies at the Mothers’ Milk Bank, which quietly offers it to adults with cancer and other serious illnesses to ease their symptoms.

The San Jose milk bank is one of six in the United States. It distributes donated breast milk primarily to premature and low-birth-weight babies. However, it also will provide breast milk to adults with a doctor’s prescription.

Adult use of breast milk is rare, said Pauline Sakamoto of the San Jose milk bank, which has served 28 adult patients in the past four years. Adults with cancer, digestive disorders and immune disorders may drink several ounces of milk daily or weekly to ease the side effects of chemotherapy, bolster their immune systems or improve their digestion, she said.

Citing Margit Hamosh, professor emeritus at Georgetown University and an expert in the biochemistry of human milk, the reference states breast milk contains compounds “that might definitely help in people who have compromised immune systems in the same way they might help the newborn” (page 2, second paragraph). Examiner notes Ostrov et al. disclose consumption of breast milk by patients with prostate cancer and Crohn’s disease (see page 2).

claims 22-23).

Therefore Applicant’s Invention is rendered obvious as claimed.


37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Adam Sun dated 18 May 2021 (filed on 03 June 2021) is acknowledged. The Declarant notes experimental results were previously described in a declaration submitted on 23 May 2020. The present declaration provides additional clarification directed to how the concentrated human milk permeate of the present claims has a surprising and unexpected benefit for promoting the development of beneficial Bifidobacteria gut flora.

The Declaration states the skim was ultra-filtered and the resulting human milk permeate was collected, processed and concentrated to contain at least 5% total human milk oligosaccharides by weight. The Declaration states 5% concentration of 

The Declarant states human milk was pooled from multiple donors and separated. The skim fraction was ultrafiltered and the permeate was collected, processed and concentrated to contain at least 5% total human milk oligosaccharides (HMO) by weight. Human intestinal microbiota was incubated with 1-4 mg of total HMO per ml of the concentrated permeate composition, 1-4 mg/ml of synthetic 3’fucosyllactose or 4 mg/ml of plant polysaccharide. The Declaration states incubation with the HMO produced greater expansion of Bifidobacterium. In a second experiment, 0.5 to 2 mg/ml of the claimed concentrated permeate was compared with a 1-2 mg/ml mixture comprising the ten most abundant oligosaccharides in human milk, including 3’fucosyllactose and 2’fucosyllactose. The Declarant argues the concentrated HMO permeate produced greater expansion of Bifidobacterium.

The Declaration is insufficient to overcome the rejection of claim 1 based upon because:  
Examiner notes new grounds of rejection have been made. The Declaration addressed different prior art references.

Upon consideration of the facts taught by the prior art and the information submitted by the Declarant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.


APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 03 June 2021 are acknowledged. The Applicant alleges the previously cited prior art references fail to render the present claims because (i) the combination of the cited references fail to teach or suggest each element of the presently claimed invention, (ii) the person of ordinary skill in the art would not have been motivated by the cited references to even attempt to arrive at the presently claimed invention, or (iii) the presently claimed invention is surprisingly effective at promoting the development of beneficial gut flora comprising Bifidobacteria. The Applicant reiterates the arguments previously made regarding Ur-Rehman. The Applicant asserts the reference is primarily concerned with bovine milk and teaches nanofiltration to remove lactose. The Applicant argues human milk is only presented as a potential option, and argues the deficiencies of Ur-Rehman are not remedied by Sprenger, Nash nor any of the evidentiary references.

The arguments reiterate the findings submitted in the Declaration filed on 28 May 2020 and 18 May 2021. The Applicant argues incubation of human microbiota from human stool with concentrated human milk permeate produces greater expansion of Bifidobacterium than 1) synthetic 3’fucosyllactose (3’FL) 2) a plant-based probiotic or 3) a synthetic mixture of the 10 most abundant human milk oligosaccharides typically present in human milk, including 2’fucosyllactose 3’fucosyllactose. The Applicant argues 
The Applicant states the Examiner mischaracterized the experiments disclosed in the Declaration. The Applicant states “the ultrafiltration per se does not concentrate the human milk oligosaccharides to at least 5% as the Examiner states, rather, the ultrafiltration results in a permeate, and the permeate is concentrated to contain at least 5% total human milk oligosaccharides”.
The Applicant also clarifies the experiments disclosed in the Declaration tested human milk permeate at doses of 0.5 to 2 mg/mL total human milk oligosaccharides present in the concentrated human milk permeate, and not 0.5 to 2 mg/mL of “the concentrated human milk permeate” as the Examiner previously stated in the last Office Action.
The Applicant asserts the person of skill in the art would therefore understand that the initial “at least 5%” total human milk oligosaccharide concentration reflected the concentrated human milk permeate that could be administered as a therapeutic agent (see Subsequent Declaration, paragraph 7), and the “1-4 mg/mL” and “0.5-2 mg/ml” ranges referred to the in vitro human milk oligosaccharide concentrations chosen to model effects of the concentrated human milk permeate on the adult human microbiome after an effective dose has been administered to an adult subject.
The arguments directed to Ur-Rehman and Sprenger are acknowledged. Regarding the Ostrov reference, the Applicant argues the quote attributed to Dr. Melisko teaches away from administering breast milk to adults. The Applicant asserts Ostrov only provides 

EXAMINER’S RESPONSE
The arguments are not persuasive. The arguments directed to Ur-Rehman and the secondary references cited in the previous Office Action are acknowledged. Examiner notes the arguments directed to Ur-Rehman and Sprenger are moot because the new rejections made above do not rely on either reference.
Examiner notes the Declaration states the skim fraction was ultrafiltered and the permeate was collected, processed and concentrated to contain at least 5% total human milk oligosaccharides (HMO) by weight. The Applicant reiterates this statement. Examiner notes that while claim 1 recites obtaining skim, ultrafiltration and concentration, the claim does not recite processing as stated by the Declarant.  As set forth above, the Applicant states the permeate is concentrated to contain at least 5% total human milk oligosaccharides. Examiner notes this is not a claimed limitation.



Examiner also notes the Ur-Rehman reference teaches nanofiltration. Examiner notes that while claim 1 recites ultrafiltration, the claim does not recite the size of the filter. As evidenced by Dunker, ultrafiltration has a molecular weight cutoff that overlaps with nanofiltration (i.e., 1000 daltons see Figure 3 of Dunker). Even arguendo Ur-Rehman was cited as prior art, the recitation of ultrafiltration in claim 1 would not distinguish the claims from the nanofiltration taught by Ur-Rehman.

The Applicant asserts the quote from Dr. Melisko in the Ostrov teaches away from using breast milk. Examiner notes Dr. Melisko is concerned with quality control, as some viral particles can be passed through breast milk, and states she would advise using it 
Therefore Applicant’s Invention is rendered obvious as claimed.
			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653